UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6775



LACOSTA MONTRELL SPRINGS,

                                           Petitioner - Appellant,

          versus


STATE OF SOUTH CAROLINA; CHARLES M. CONDON,
Attorney General of the State of South
Carolina,

                                          Respondents - Appellees.



                            No. 02-7314



LACOSTA MONTRELL SPRINGS,

                                           Petitioner - Appellant,

          versus


STATE OF SOUTH CAROLINA; CHARLES M. CONDON,
Attorney General of the State of South
Carolina,

                                          Respondents - Appellees.



Appeals from the United States District Court for the District of
South Carolina, at Columbia.    Dennis W. Shedd, District Judge.
(CA-00-3854-19-BD)
Submitted:   November 7, 2002         Decided:   November 13, 2002


Before WILKINS and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Tara Dawn Shurling, Columbia, South Carolina, for Appellant.
Derrick K. McFarland, OFFICE OF THE ATTORNEY GENERAL OF SOUTH
CAROLINA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

       In these consolidated appeals, Lacosta Montrell Springs seeks

to appeal the district court’s orders accepting the report and

recommendation of a magistrate judge and denying relief on his

petition filed under 28 U.S.C. § 2254 (2000) and then denying a

certificate of appealability.          We have reviewed the record and

conclude for the reasons stated by the district court that Springs

has    not   made    a   substantial    showing    of   the   denial    of    a

constitutional right.       See Springs v. South Carolina, No. CA-00-

3854-19-BD (D.S.C. filed Mar. 28, 2002, and June 3, 2002; entered

Mar.   29,   2002,   and   June   5,   2002).     Accordingly,   we    deny   a

certificate of appealability and dismiss the appeal. See 28 U.S.C.

§ 2253(c) (2000). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                  DISMISSED




                                       3